NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ____________

                        No. 11-4615
                       ____________

             UNITED STATES OF AMERICA

                              v.

                     KELVIN L. JONES
                      a/k/a Mike Smith

                      *Michael A. Orozco,

                                     Appellant

            *(Pursuant to Rule 12(a), Fed. R. App. P.)
                        ____________

       On Appeal from the United States District Court
                for the District of New Jersey
                   (No. 2-10-cr-00366-001)
        District Judge: Honorable William H. Walls

      Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                    November 15, 2012
                      ____________

Before: RENDELL, FUENTES, and CHAGARES, Circuit Judges.

                 (Filed: November 29, 2012)

                       ____________

                         OPINION
                       ____________




                              1
CHAGARES, Circuit Judge.

       Michael Orozco appeals the $200 sanction imposed against him by the District

Court for his tardiness and his failure to notify the court of a potential conflict with

another court appearance. Orozco argues that the sanction was improper because his

conduct was not egregious, he did not act in bad faith, and he was not afforded due

process by the District Court. Though we recognize the deference we must afford the

District Court‟s decision, we will reverse.

                                               I.

       We write solely for the parties and will therefore recount only those facts that are

essential to our disposition. In November 2011, attorney Michael Orozco was

representing Kelvin Jones, the defendant in a criminal case in the District of New Jersey.

The District Court held a restitution hearing in Jones‟s case that was scheduled for 9:30

a.m., but did not begin until 11:00 a.m. At 11:54 a.m., the court called for a “short

recess” that was to last until 12:15 p.m. Appendix (“App.”) 128. Orozco had a hearing

scheduled in front of a different District Judge at 12:00 p.m. During the recess of the

Jones restitution hearing, Orozco attempted to inform the judge presiding over the

second hearing that he was delayed in the Jones hearing, but was unsuccessful.

Orozco‟s office received a telephone call from a courtroom deputy informing him he

needed to appear for the second hearing, so he proceeded to the other courtroom.

Though he attempted to extricate himself from the second hearing, he was not given

permission to leave that hearing and was not able to return to the restitution hearing by



                                               2
    12:15. Because of the delay in Orozco‟s return from the recess, the District Judge left

    the bench and the restitution hearing did not continue until 12:44 p.m.

          Later that afternoon, Orozco was held in contempt of court for his tardiness to the

    restitution hearing and ordered to pay $200. The contempt order was later vacated, but

    the District Court scheduled a hearing to determine whether Orozco should be

    sanctioned pursuant to the court‟s inherent authority. The District Court informed

    Orozco that he could not call witnesses, and clarified that the hearing would determine

    whether “the Court should impose a monetary sanction on Mr. Orozco for his failure to

    appear as directed before this Court at 12:15 p.m. on November 9, 2011 and for his

    failure to timely notify the Court of a time conflict with another proceeding prior to that

    time.” App. 5-6. After the hearing, the District Court imposed a $200 sanction

    pursuant to its inherent power.

                                                II. 1

          In determining whether to reverse a district court‟s imposition of sanctions under

    its inherent power, we review for abuse of discretion. Republic of Philippines v.

    Westinghouse Elec. Corp., 43 F.3d 65, 75 (3d Cir. 1994).

          Though the Supreme Court has recognized courts‟ inherent power to impose

sanctions as a means to control litigants, it has also warned that “[b]ecause of their very

potency, inherent powers must be exercised with restraint and discretion.” Chambers v.

NASCO, Inc., 501 U.S. 32, 44 (1991). With this admonition in mind, we have set forth


1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.
                                                 3
some guideposts to direct district courts in the exercise of their inherent power. We have

explained that district courts “should be guided by the same considerations that guide

[them] in the imposition of sanctions under the Federal Rules.” Westinghouse, 43 F.3d at

74. When exercising the power, courts must first explain why the conduct at issue

warrants sanction. Id. Then, they must consider the gravity of the wrongdoing, whether

there was a pattern of wrongdoing, and whether the wrongdoing “actually prejudices the

wrongdoer‟s opponent or hinders the administration of justice.” Id. Also, any mitigating

factors that exist must be taken into account. Id. After performing the required

evaluation, district courts should consider the permissible sanctions available and

“explain why less severe alternatives to the sanction imposed are inadequate or

inappropriate.” Id.

       Though we have not often had occasion to determine whether to uphold a district

court‟s imposition of sanctions, we have several times echoed the cautionary sentiment

expressed in Chambers. In Saldana v. Kmart Corp., 260 F.3d 228, 238 (3d Cir. 2001), we

reviewed the district court‟s imposition of sanctions (which included attorneys‟ fees and

costs of the sanctions motion) against an attorney for “four uses of the word „fuck,‟ . . .

and a post-verdict letter in which [the attorney] concurred with a juror who described an

expert witness as a „Nazi.‟” Id. at 237. We clarified that typically a court‟s inherent

power should only be exercised when conduct is egregious, and then concluded that the

district court had abused its discretion. Id. at 238; see also Martin v. Brown, 63 F.3d

1252, 1265 (3d Cir. 1995) (“Generally, a court‟s inherent power should be reserved for



                                              4
those cases in which the conduct of a party or an attorney is egregious and no other basis

for sanctions exist.”).

       Here, Orozco‟s conduct was irresponsible — he clearly should have informed the

District Court of his conflicting hearing, particularly where his appearance at the

conflicting hearing created the probability that the restitution hearing would be delayed.

However, we do not believe the conduct was so egregious as to warrant the sanction

imposed. While Orozco‟s tardiness may have slightly hindered the administration of

justice due to the delay it caused, there was no apparent pattern of wrongdoing or creation

of prejudice to other parties. Most importantly, the gravity of his wrongdoing was

minimal, especially considering the mitigating factors present here.

       Thus, while we give significant weight to district courts‟ need to “preserve and

protect their essential functions,” Westinghouse, 43 F.3d at 73, we conclude that the

District Court abused its discretion in imposing the $200 sanction.

                                             III.

       In accordance with the foregoing, we will reverse the judgment of the District

Court.




                                             5